           Case :18-cv-09084-PSC~~R Document 24 Filed 08/26/19 ~e 1 of 21 Pag
                                                                                ~'o,~
                                                                                          ~




              1 LAURIE E. SHERWOOD,State Bar No. 155312                                                   1
                lsherwood~a wfl~m.com
              2 WFBM,LLP
              3 601 Montgomery Street, Ninth Floor                    ~ .~          ;i~
                San Francisco, California 94111-2612
              4 Telephone: (415)'781-7072
              5 Facsimile: (415)391-6258             ~                   ~              ~     ,~,~, ~~/
               6 SAGE R. KNALJFT,State Bar No. 194396
                 sknauft@wfbm.com
              '7
                 REEMA ABBOUD,State Bar No. 301841
               8 rabboud@wfbm.com
                 WFBM,LLP
              9
                 One City Boulevard West,Fifth Floor
             10 Orange, California 92868-3677
 '
 p N         11 Telephone: (714)634-2522
  g N N          Facsimile: (714)634-0686
=
~ ~~R
  Z ~~       13 Attorneys for Defendant,
o~ o~ ~
~ ~~ o
      .
             14
                STATE FARM MUTUAL AU'I'OM4BILE TNSUR.ANCE COMPANY

    U ~      15 A. JACOB NALBANDYAN,State Bar No. 272023
                jnalbandyan@lntriallawyers.com
       a
            161 TANG1~iNICA J. TURNER,State Bar No.315716
  ~ ~~
            17 tturer@lntriallawyers.com
                LEVIN & NALBANDYAN,LLP
            18 811 Wilshire Boulevard, Suite 800
            19 Los Angeles, California 90017
                Telephone: (213)232-4848
            20 Facsimile: (213 232-4849
                                                          NOTE CHANGES MADE 3Y TFOE COURT
                Attorneys for Plaintiff,
            21 -ANNA ANTJSH
                                 KHACHATRYAN
            22
                                      UNITED STATES DISTRICT COURT
            23
                                    CENTRAL DISTRICT OF CALIFORNIA
            24
                ANNA ANUSH KHACHATRYAN,an              Case No. 2:18-cv-9084 PSG(AGR)
            25 individual,
                                                        Los Angeles Coun~y Superior Court
            26              Plaintiff,                     ~
                                                         ase No.BC722286]
            27                                         STIPULATED PROTECTIVE
                                                       ORDER.
            28
                                                            ~~O~i E C~~R~'G~S MADE 3Y THE COUNT
                                                   -~-
                                           STIPULATED PROTECTNB ORDER
           Case ~18-cv-09084-PSC~~R Document 24 Filed 08/26/19 'age 2 of 21 ~agc~4D #:190




                STATE FARM MUTUAL AUTOMOBILE
                INSURANCE COMPANY,an Illinois
              2 Corporation, and DOES 1 through 20,Inclusive,
              3                Defendants.
              4               PURPOSES AND LIlVI[TATIONS
              5         Discovery in this action is likely to involve production ofconfidential,
                  proprietary or private information for which special protection from public
                  disclosure and from use for any purpose other than pursuing this litigation may be
                  warranted. Accordingly, the parties hereby stipulate to and petition the Court to
              G~ enter the following Stipulated Protective Order. The parties aclrnowledge that this
             10 I Order does not confer blanket protections on all disclosures or responses to
 g N ap
             1 1 discovery and that the protection it affords from public disclosure and use extends
    0
    ~ ~j
 J N W
 4.          12 only to the limited information or items that are entitled to confidential treatment
_ ~~~
~-Zg~        13 under the applicable legal principles.
o ~o~
~a ~~~
     0
   ~~~
             14       2.     GOOD CAUSE STATEMENT
                        This action is likely to involve trade secrets, medical information, third party
  "R         15
 ~ ~~        16 identification and other valuable confidential or proprietary information for which
 ~ ~~
             17 special protection from public disclosure and from use for any purpose other than
             18 prosecution ofthis action is warranted. Such confidential and proprietary materials
             19 and information consist of, among other things, confidential business or financial
             20 information, information regarding confidential business practices, or other
             21 confidential research, development, or commercial inforination(including
             22 information implicating privacy rights ofthird parties), information otherwise
             23 generally unavailable to the public, or which may be privileged or otherwise
             24 protected from disclosure under state or federal statutes, court rules, ease decisions,
             25 or common law. Accordingly,to expedite the flow ofinformation,to facilitate the
             26 prompt resolution of disputes over confidentiality of discovery materials, to
             27 adequaxely protect information the parties are entitled to keep confidential, to ensure
             28 that the parties are permitted reasonable necessary uses ofsuch material in
                                                            -2-
                                               STIPULATED PROTECTIVB ORDER
            Case ; 18-cv-09084-PSC~R Document 24 Filed 08/26/19 'age 3 of 21 gage ~D #:191




               1 preparation for and in the conduct oftrial, to address their handling at the end ofthe
               2 litigation, and serve the ends ofjustice, a protective order for such information is
               3 justified in this matter. It is the intent ofthe parties that information will not be
               4 designated as confidential for tactical reasons and that nothing be so designated
               5 without a good faith beliefthat it has been maintained in a confidential, non-public
               6 manner, and there is good cause why it should not be part ofthe public record ofthis
               7 case.
               8         3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
               9         The parties further acknowledge, as set forth in Section 14.3, below,-that this.
              10 Stipulated Protective Order does not entitle them to file confidential information
              1 1 under.seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  S b
    N 1(7
    N ~
              12 and the standards that will be applied when a party seeks pernussion from the court
  L QI
  Z g~        13 to file material under seal. ~-~~ ;      ~`--~~              „+~~+
                                                                       s~.~„+;~
                                                                            eeoa
                                                                                      *~,o „„~.~;.. ~,~~
                                                                                 ~e:w~ R:v pCsv=iC'T1Rp CC'=!Clio 7
o W ~
    o~LL

    U         14     access to judicial proceedings and records in civil cases. In connection w' nor
  ~ u~
  g O         15   ispos 've motions,good cause must be shown to support a filing un                 seal. See
  $ ~s
              16    amakana . Ci .and Coun ofHonolulu 447 F.3d 1172, 117 9th Cir. 2006),
  ~ ~~
              17   'hilli s v. Gen. otors Co .307 F.3d 1206, 12I0-11  Cir. 2002), Makar-
              18   Velbon v. Son Elec 'cs Inc. 187 F.R.D. 576,57                 .D. Wis. 1999)(even
              19   tipulatecl protective orders wire good taus           owing), and a specific showing c
              20   ood cause or compelling reason        't~1i     per evidentiary support and legal
              21   xstification, must be made with r      ec o Protected Material that a party seeks to
              22   ale under seal. The parties'     re designatio      fDisclosure or Discovery Material
              23   :ONFIDENTIAL doe          ot— without the submis' ofcompetent evidence by
              24   eclaration, estab' ing that the material sought to be           d under seal qualifies as
              25   bnfidential rivileged, or otherwise protectable—constitute              od cause.
              26   lurthe     a party requests sealing related to a diapositive motion or          1, then
              27      pelling reasons, not only good cause, for the sealing must be shown,an                 e
              28
                                                                 -3-
                                                  STIPULATED PROTBCTIVE ORDER
          Case ~:18-cv-09084-PSC~R Document 24 Filed 08/26/19 ~ge 4 of 21 Page rD #:192




             1 re        u t shall be narrowly tailored to serve the specific interest to be        ed.
             2    ee Pintos v.Pa' Creditors Assn. 605 F.3d 665,677-79                  ir. 2010). For
             3   ach item or type ofinforma          ocument,or          sought to be filed or introduced
             4      der seal,the party seeking pro        m         'culate compelling reasons,
             5 supported by specific         and legal justification, for the     ested sealing order.
             6    gain, co       nt evidence supporting the application.to file docume         der seal
             7          e provided by declaration.
             8         Any document that is not confidential, privileged, or otherwise protectable in
             9 its entirety will not be filed under seal ifthe confidential portions can be redacted.
            10 If documents can be redacted, then a redacted version for public viewing, omitting
    Nm      11 only the confidential, privileged, or otherwise protectable portions ofthe document,
 8 N N

 LL ~ ~     12 sha11 be filed. Any application that seeks to file documents under seal in their
   ~~       13 entirety should include an explanation of wh redaction is not feasible.
o ~o~                                                      y
   ~s       14       4.     DEFINITIONS
a ~°~
~~~~        15         4.1    Action: Anna Anush Khachatryan, an individual v. State Farm Mutual
 ~~v        16 Automobile Insurance Company; et a1., Case No.2:18-cv-9084 PSG ~AGR)~
 ~ ~~
            17         4.2    Challenging Party: a Party or Non-Party that challenges the
            18 designation ofinformation or items under this Order.
            19         4.3   "CONFIDENTIAL"Information or Items: information
            20 (regardless of how it is generated, stored or maintained)or tangible things that
            21 qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
            22 above in the Good Cause Statement.
            23         4.4    Counsel: Outside Counsel ofRecord and House Counsel(as well
            24 as their support staff.
            25         4:5    Designating Party: a Party or Non-Party that designates
            26 information or items that it produces in disclosures or in responses to discovery as
            27 "CONFIDENTIAL."
            28
                                                              -4-
                                              STIPULATED PROTECTNE ORDER
        Case X18-cv-09084-PSC3'~R Document 24 Filed 08/26/19 '~je 5 of 21 Page YD #:193




           1         4.6   Disclosure or Discovery Material:.all items or information,
           2 regardless ofthe medium or manner in which it is generated, stored, or maintained
           3 (including, among other things, testimony, transcripts, and tangible
           4 things),that are produced or generated.in disclosures or responses to discovery.
           5         4.7   Expert: a person with specialized. knowledge or experience in a
           6 matter pertinent to the litigation who has been retained by a Party or its counsel
           7 to serve as an expert witness or as a consultant in this Action.                          !I
           8         4.8    House Counsel: attorneys who are employees ofa party to this
           9 Action. House Counsel does not include Outside Counsel ofRecord or any other
          10. outside counsel.
   N      11,        4.9   Non-Party: any natural person, partnership, corporation,
   N
          12 association or other legal entity not named as a Party to this action.
  z a
o ~~~
          13         4.1.0 Outside Counsel ofRecord: attorneys who axe not employees of a party        ~,
  ~~n     14' 'to this Action but are retained to represent a party to this Action and have appeaxed
d gO~                                                                                                  I
~3~ ~     15 in this Action on behalf ofthat party or are affiliated with a law firm that has
 ~~~      16 appeared on behalfofthat party, and includes support staff.
 ~ ~~
          17`        4.11 Party: any Marty to this Action, including all of its o£~icers, directors,
          18 employees, consultants, retained experts, and Outside Counsel ofRecord(and
          19 .their support staffs).
          20         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
          21 Discovery Material in this Action.
          22         4.13 Professional Vendors: persons or entities that provide litigation
          23 suPPort services Ce.g~~ PhotocoPYl'ng, videotaPin8~ translating~ PrePariag exhibits
          24 or demonstrations, and organizing, storing, or retrieving data.in any form or
          25 medium)and their employees and subcontractors.
          26         4.14 Protected Material: any Disclosure or Discovery Material that is
          27 designated as."CONFIDENTIAL."
          28
                                                          -5-
                                             STIPULATED PROTECTIVE ORDER
             ~~:        X18-cv-09084-PSG:   ~R Document 24 Filed 08/26/19 ~ge 6 of 21 Page ID #:194




                    1         4.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                    2 from a Producing Party.
                    3         5.    SCOPE
                    4         The protections conferred by this Stipulation and Order cover not only
                    5 Protected Material(as defined above), but also(1)any information copied or
                    6 extracted from Protected Material;(2)all copies, excerpts, summaries, or
                    7 compilations ofProtected Material; and(3)any testimony, conversations, or
                    8 1 presentations by Parties or their Counsel that might reveal Protected Material.
                    9 Any use ofProtected Material at trial sha11 be governed by the orders ofthe trial
                   10 judge and other applicable authorities. This Order does not govern the use of
  G N m
                   11 Protected Material at trial.
         N
 ~J ~~   W
                   12         6.    DURATION
~ ~~~
 Z ss
   Z               13         Once a case proceeds to trial, information that was designated. as
o ~o~
                   14 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
~ ~~^0
'Qfv~
                   15 as an exhibit at trial becomes public and will be presumptively available to all
~~~
 ~

 ~ ~~
         a
                   16 members ofthe public, including the press, unless compelling reasons suppor-ted by
                   l'7' specific factual findings to proceed otherwise are made.to the trial judge in advance
                   18 ofthe trial. See Kamakana.447 F.3d at 1180-81 (distinguishing "good cause"
                   19 showing for sealing documents produced in discovery from "compelling reasons"
                   20 standard when merits-related documents are part ofcourt record).. Accordingly, the
                   21 terms.ofthis protective order do not extend beyond the commencement ofthe trial.
                   22         7.    DESIGNATING PROTECTED MATERTAT,
               23             7.1   Exercise ofRestraint and Care iri Designating Material for Protection.
                   24 Each Party or Non-Party that designates
                                                       gn     information or items for protection under
                   25 this Order must take care to limit any such designation to specific material that
                   26 qualifies under the appropriate standards. The Designating Panty must designate for
                   27 protection only those parts of material, documents,items or oral or written
                                                                                          wr'
                   28
                                                                  -6-
                                                     STIPULATED PROTECTIVE ORDER
           Case :18-cv-09084-PSG       R Document 24 Filed 08/26/19 ~je 7 of 21 page fD #:195




                  communications that qualify so that other portions ofthe material, documents,
              2 items or communications for which protection is not warranted are not swept
              3 unjustifiably within the ambit ofthis Order.
              4         Mass, indiscriminate or routinized designations are prohibited. Designations
              5 that are shown to be cleaxly unjustified or that have been made for an improper
              6 puxpose (e.g.,to unnecessarily encumber the case development process or to impose
              7 unnecessary expenses and burdens on other parties) may expose the Designating
              8 Party to sanctions.
              9         Ifit comes to a Designating Party's attention that information or items that it
             10 .designated for protection do not qualify for protection, that Designating Party must

 g N 1p
             11 promptly notify all other Parties that it is withdrawing the inapplicable designation.
     IIZ
  J N W
             12         7.2    Manner and Timing ofDesignations. Except as otherwise provided
  ~ ~~
~ Zs         13 in this Order, or as otherwise stipulated or ordered, Disclosure ofDiscovery
o ~o~
             14 Material that qualifies for protection under this Order must be clearly so
~ ~~s
~ ~~         15 designated- before the material is disclosed or produced.
 ~ ~~        16         Designation in conformity with this Order requires:
 ~ ~~
             17               (a)for information in documentary form (e.g., paper or electronic
             18 documents, but excluding transcripts ofdepositions or other pretrial or trial
             19 proceedings),that the Producing Party affix at a minimum,the legend
             20 "CONFIDENTIAL"(hereinafl:er"CONFIDENTIAL legend"), to each page that
             21 contains protected material. If only a portion ofthe material on a page qualifes for
             22 protection,the Producing Fariy also must clearly identify the protected portions)
             23 (e.g., by making appropriate markings i~ the margins).
             24         A Party or Non-Party that makes original documents available for inspection
             25 need not designate them for protection until after the inspecting Party has indicated
             26 which documents it would like copied. and produced.
             27
             28
                                                            -7-
                                              STIPULATED PROTECTIVE ORDER
                      Case :18-cv-09084-PS~R Document 24 Filed 08/26/19 ~lge 8 of 21 Page ID #:196




                         1 During the inspection and before the designation, all ofthe material made available
                         2 for inspection shall be deemed "CONFIDENTIAL." After the inspecting Party has
                         3 identified the documents it wants copied and produced,the Producing Party must
                         4 determine which documents,or portions thereof, qualify for protection under this
                         5 Order. Then, before producing the specified documents,the Producing Party must
                         6 affix the "CONFIDENTIAL legend" to each page that contains Protected Material.
                         7 If only a portion ofthe material on a page qualifies for protection,the Producing
                         8 Party also must clearly identify the protected portions)(e.g., by making appropriate
                         9 markings in the margins).
                        10                 (b) for testimony.given in depositions that the Designating Party
                 m      11. identifies the Disclosure or Discovery Material on the record, before the close of
             8N N

             ~ ~~       12 the deposition all protected testimony.
        z ~~~
            o~o~        13                 (c) for information produced in some form other than documentary and
              LL LL

              ~ n       14 for any other tangible items, that the Producing Parly affix in a prominent place on
            a ~°°
        ~ ~~~           15 the exterior ofthe container or containers in which the information is stored the
             ~~a        16 legend "CONFIDENTIP~L." If only a portion or portions ofthe information
             $ ~~
                       `17 warrants protection, the Producing Party, to -the extent practicable, sha11 identify the
                        18 protected portion(s).
                        19           7.3    Inadvertent Failures to Designate. Iftimely corrected, an inadvertent
                        20 failure to designate qualified information or items does not, standing alone, waive
                        21 the Designating Party's right to secure protection under this _Order for such
                        22 material. Upon timely correction ofa designation, the Receiving Party must make
                        23 reasonable efforts to assure that the material is treated in accordance with the
                        24 ' provisions ofthis Order.
_.._._.._
                        25 ///
                               ///
                        27 ///
                        F~:~
                                                                         -8-
                                                            STIPULATED PROTECTIVE ORDER
          Case f18-cv-09084-PS         R Document 24 Filed 08/26/19 `~ge 9 of 21 page tD #:197




             1           8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
             ~~          8.1. Tuning of Challenges. Any Party or Non-Party may challenge a
             3 ~ designation ofconfidentiality ax any time that is consistent with the Court's
             4 ~ Scheduling Order.
             5          8.2    Meet and Confer. The Challenging Party shall initiate the dispute
             6 I resolution process under Local Rule 37-1 et seq.
             7          8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
                  ~ joint stipulation pursuant to Local Rule 37-2.
             9          8.4 The burden of persuasion in any such challenge proceeding shall be on
            10 .the Designating Party. Frivolous challenges, and those made for an improper
            11 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 8~ -N ~P 12 paxties) may expose the Challenging
  aN i3
                                                 Party to sanctions. Unless:the Designating
~~~
  Z g~      13 Party has waived or withdxawn the confidentiality designation, all parties shall
O ~o'~
    ~~
            14 continue to afford the material in. question the level ofprotection to which it is
~ ~~s
~g          15 entitled under the Producing Party's designation until the Court rules on the
  g ~ a
            16 challenge.
 ~ ~a
            17          •                  • ,,~          • '~•            t        ~

            18          9.1 Basic Principles. A Receiving,Party may use Protected Material that is
            19 disclosed or produced by another Party or by a Non-Paxty in connection with
            20 this Action only for prosecuting, defending or attempting to settle this Action.
            21 Such.Protected Material may be disclosed only to the categories ofpersons and
            22 under the conditions described in this Order.. When the Action has been
            23 terminated; a Receiving Party must comply with the provisions ofsection 15
            24! below(FINAL DISPOSITION.
            25          Protected Material must be stored and maintained by a Receiving Party
            26 at a location and in a secure manner that ensures that access is limited to the
            27 persons authorized undo this Order.
            28
                                                           -9-
                                              STIPULATED PROTECTNE ORDER
         Case                 SG'~~!R Document 24 Filed 08/26/19 '~e 10 of 21 ~Page'ID #:198




              1       '              ~    •     -•    •~~ I ~ -- ~ _-_-    ~ • i . ~ • ~ •_.   '
                                                                                               ~ ~
             ~~2       Unless otherwise ordered by the court or permitted in writing by the
              3 Designating Party, a Receiving Party may disclose any information or item
              4 designated "CONFIDENTIAL" only to:
              5             (a) the Receiving Party's Outside Counsel ofRecord in this Action,
              6 as well as employees ofsaid.Outside Counsel ofRecord to whom it is
              7 reasonably necessary to disclose the informaxion for this Action;
              8             (b) the officers, directors, and employees(including House
              9 Counsel)ofthe Receiving Party to whom disclosure is reasonably necessary
             10 for this Action;
             11             (c) Experts(as defined.in this Order)ofthe Receiving Party to
 $~. ~       12 whom disclosure is reasonably necessary for this Action and who have signed
_ ~~~
~-Zsa        13 the "Acknowledgment aid Agreement to Be Bound"(Exhibit A);
o ~~~
         N   14           (d) the court and its ~rsonnel;
    O ~  s
~ ~~~        15'            (e) court reporters end their star
 ~ ~~        16             (~ professional jury or trrial
 ~ ~~                                                 i consultants, mock jurors, and
             17 Professional Vendors to whom disclosure is reasonably necessary for this
             18 Action and who have signed the "Acknowledgment and Agreement to Be
             19 Bound"(Exhibit A);
             20             (g) the author or recipient ofa document containing the
             21 information or a custodian or other person who othervvise possessed or knew
             22 the information;
             23`            (h) during their depositions, witnesses, and attorneys for witnesses,
             24 in the Action to whom disclosure is reasonably necessary provided:(1)the
             25 deposing party requests that the witness sign the form attached as Exhibit A
             26 hereto; and(2)they will not be perrriitted to keep any confidential information
             27 unless they sign the "Acknowledgment and Agreement to Be Bound"(Exhibit
             28
                                                         -10-
                                              STIPULATED PROTECTNE ORDER
        Case                        R Document 24 Filed 08/26/19        e 11 of 21 ~Page'ID #:199




              1 A), unless otherwise agreed by the Designating Party or ordered by the court.
             2 Pages oftranscribed deposition testimony or exhibits to deposirions that reveal
             3 Protected Material maybe separately bound by the court reporter anal may not
             4 I, be disclosed to anyone except as permitted under this Stipulated Protective
             5 Order; and
             6              (i) any mediators or settlement oi~"icers and their supporting
             7 personnel, mutually agreed upon by any ofthe parties engaged in settlement
             8 discussions.
             9                                                         ~-- -
            10              PRODUCED IN OTHER LITIGATION
            11        Ifa Party is served with a subpoena or a court order issued in other
  J
  V N m

  LL
            12 litigation that compels disclosure ofany information or items designated in ~liis
~O ~s~
   ~o~
       za   13' Action as "CONFIDENTIAL," that Party must:

~ ~~ s
'Q E U n
        N   14 'I           (a) promptly notify in writing the Designating Party. Such
~ ~~~
  ~ ~~      15 notification shall include a copy ofthe subpoena or court order;
  ~ ~ a
. ~~~       16             (b) promptly notify in ~vriting the party who caused the subpoena
            17 or order to issue in the other litigation'that some or all ofthe material covered
            18 by the subpoena or order is subject to this Protective Order. Such notification
            19 sha11 include a copy ofthis Stipulated Protective Order; and
            20             (c) cooperate with respect to all reasonable procedures sought to be
            21 pursued by the Designating Party whose Protected Material may be affected. If
            22 the Designating Paxty timely seeks a protective order, the Party served with the
            23 subpoena;or court order sha11 not produce any information designated in this
            24 action as "CONFIDENTIAL" before a determination by the court from which
            25 t11e subpoena or order issued, unless the Party has obtained the Designating
            26 Party's permission. The Designating Party shall beax the burden.and expense of
            27 !seeking protection in that court ofits confidential material and nothing in these
            E~:~
                                                        -11-
                                            STIPULATED PROTECTNE ORDER
       Case                PSG~~R Document 24 Filed 08/26/19 ~e 12 of 21. Page 1D #:200




            l~ ~ provisions should be construed as authorizing or encouraging a Receiving Party
            2~ ~ in this Action to disobey a lawful directive from another court.
            3
            4               •••t           ~         I           ~   •
            5             (a) The terms ofthis Order are applicable to information produced
            6 by a Non-Party in this Action and designated as"CONFIDENTIAL." Such
            7 information produced by Non-Parties in connection with this litigation is
            8 protected by the remedies and reliefprovided by this Order. Nothing in these
            9 provisions should be construed as prohibiting allon-Party from seeking
           10 additional protections.
 ~ N
           1 1.           (b) In the event that a Party is required, by a valid discovery
   m N

           12 request, to produce allon-Party's confidential information in its possession,
   OI ~
 z g a
           13 ~ and the Party is subject to an agreement with the Non-Party not to produce the
o ~~~
           14 ~ Non-Paxty's confidential information, then the Party sha11:
~ o0n
~ ~~       15             (1) promptly notify in writing the Requesting party and the Non-
 ~ ~ a
       J   16~ ~ Party that some or all ofthe information requested is subject to a
   N H


           17 confidentiality.agreement -with a Not-Party;
           18             (2) promptly provide the Non-Party with .a copy ofthe Stipulated
           19 Protective Order in this Action, the relevant discovery requests), and a
           20 reasonably specific d.~scription ofthe information requested; and.
           21             (3)make the information requested available for inspecrion by the
           22 ~ Non-Paxty, if requested.
           23             (c)Ifthe Non-Party fails to seek a protective order from this court
                  ~,
           24 within 14 days ofreceiving the notice and accompanying information, the
           25' Receiving Paxty may produce the Non-Party's confidential information
           26 'responsive to the discovery request. Ifthe Non-Party timely seeks a protective
           27 order, the Receiving Party shall not produce any information in its possession or


                                                          -12-
                                               STIPULATED PROTECTIVE ORDER
         Case 2~~.8-cv-09084-PSGe~R Document 24 Filed 08/26/19 ~e 13 of 21 ~Page'ID #:201




             1 control that is subject to the confidentiality agreement with the Non-Party
             2 before a determination by the court. Absent a court order to the contraxy, the
             3 Non-Paxty sha11 bear the burden and expense ofseeking protection in this court
             4 ofits Protected Material.
             5         12. UNAUTHORIZED DISCLOSURE OF PROTECTED
             6              MATERTAT
             7        If a Receiving Party learns that, by inadvertence or other~uvise, it has
             8 disclosed Protected Material to any.person or in any circumstance not
             9 authorized under this Stipulated Protective Order, the Receiving Party must
            10 immediately(a)notify in writing the Designating Party ofthe unauthorized
            1 1 disclosures,(b)use its best efforts to relxieve all unauthorized copies ofthe
  8
  J N
  ~,.       12 Protected Material,(c)inform the person or persons to whom unauthorized
~
o ~~a
  ~o~
            13 disclosures were made of all the terns ofthis Order, and(d)request such
  ~ LL

            1~4 person or persons to execute the "Acknowledgment an Agreement to Be
Q ~  n
  ~ o0
            15 Bound" attached hereto as Exhibit A.
~ ~~~a
            16         13. INADVERTENT P~ODU~TION OF PRIVILEGED OR
  ~ ~~
            17              OTHERWISE PROTECTED MATERLAs,
            18 When a Producing Party gives notice to Receiving Parties that certain
            19 inadvertently produced m~.ter~al is subject to a claim ofprivilege or other
           20 protection, the-obligations ofthe Receiving Parties are those set forth in Federal
           21 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
           22 .whatever procedure may be established in an e-discovery order that provides
           23 for production without prior privilege review. Pursuant to Federal Rule of
           24 Evidence 502(d)and(e), insofar as the parties reach an agreement on the effect
           25 ofdisclosure of a communication or information covered by the attorney-client
           26 privilege or work product protection, the parties may incorporate their
           27 agreement in the stipulated protective order submitted to the court.
           28
                                                        -13-
                                            STIPULATED PROTECTNE ORDER
           Case                    ~'R Document 24 Filed 08/26/19         e 14 of 21 ~Page'ID #:202




                         14.   MISCELLANEOUS
                2        14.1 Right to Fw~tlier Relief. Nothing in this Order abridges the right of
                3 ~ any person to seek its modification by the Court in the future.
                4        14.2 Right to Assert Other Objections. By stipulating to the entiy ofthis
                5 Protective Order, no Party waives any right it otherwise would have to object to
                6 disclosing or producing any information or item on any ground not addressed in
                7 this Stipulated Protective Order. Similarly, no Party waives any right to object
                8 on any ground to use in evidence ofany ofthe maxerial covered by this
                9 Protective Order.
               10        14.3 Filing Protected Material. A Parry that seeks to file under seal any
               11 Protected Material must comply with Local Civil Rule 79-5. Protected Material
  g N N


               12 may only be filed under.seal pursuant to a court order authorizing the sealing of
~_-Zsa
   ~~~
  LL


       Z       13 the specific Protected Material. Ifa Party's request to file Protected Material
O ~o~
  ~ ~.
           n
               14 under seal is denied by the curt,then the Receiving Party may file the
~ ~~ oR        15 information in the public record unless otherwise instructed by the court.
  ~Z ~~ a
               16        15.   FINAL DISPOSITION
  ~ ~~
               17        After the final disposition ofthis Action, as defined in paragraph 6,
               18 ~ within 60 days ofa written request by the Designating Party, each Receiving
               19 Party must return all Protected Material to the Producing Party or destroy
               20 such material. As used in this subdivision, "all Protected Material" includes
               21 all copies, abstracts, compilations, summaries,and any otherformat
               22 reproducing or capturing,any ofthe Protected Material. Whether the
               23 Protected Material is returned or`destroyed,the Receiving Party must submit
               24 a written certification to the Producing Party(and,if not the same person or
               25 entity, to the Designating Party)by the 60-day deadline that(1)identifies(by
               26 category, where appropriate) all the Protected Material that was returned or
               27 destroyed and(2)af~`ums that the Receiving Party has not retained any copies,
               28
                                                           -14-
                                               STIPULATED PROTECTIVE ORDER
       Case ~               PSG~~R Document 24 Filed 08/26/19 1 jZ e 15 of 21 'Page"ID #:203




            1 abstracts, compilations, summaries or any other formax reproducing or
            2 capturing any ofthe Protected Material. Notwithstanding this provision,
            3 Counsel axe entitled to retain an archival copy of all pleadings, motion papers,
            4 trial, deposition, and hearing transcripts, legal memoranda, correspondence;
            5 deposition and trial exhibits, expert reports, attorney work product, and
            6 consultant and expert work product, even ifsuch materials contain Protected
            7 Material. Any such axchival copies that contain or constitute Protected
            8 Material remain subject to this Protective Order ~as.set forth in Section 6
            9 (DURATIOl~.
           10         16.    VIOLA ION
           11         Any violation ofthis Order may be punished by appropriate
 g N In
 '
 ~ N a 12 measures
     N
                   including, without limitation, contempt proceedings and/or
~~s~       13 monetary sanctions.
   o~
o~~ ~s
   LL LL
   J ~
           14         IT IS S4 STIPULATED,THROUGH.COUNSEL OF RECORD.
 g U n     15
   U ~
 ~ ~~      16 Dated: August 26,2019            LEVIN & NAL$ANDYAN,LLP
 ~ ~~
           17
           18
                                               By:        /s/ Tanganica J. Turner
           19                                        JACOB NALBANDYAN
           20'~                                      TANGAr1ICA J. TURNER
                                                     Attorneys for Plaintiff
           21                                        ANNA ANUSH KHACHATRYAN
           22
           23i
           24'
           25'.
           26,
           27
           28
                  I                                    -15-
                                           STIPULATED PROTECTIVE ORDER
            Case             PSG"~R Document 24 Filed 08126/19~e 16 of 21 ~Page~ID #:204




                1 ~ Dated: August 26,2019      WFBM,LLP
                2
                 3
                 4                              BY~         /s/Reema Abboud
                                                      LAURIE E. SHERWOOD
                 5
                                                      SAGE R.KNAUFT
                6                                     REEMA ABBOUD
                 7                                    Attorneys for Defendant
                                                      STATE FARM MUTUAL AUTOMOBILE
                 8                                    INSURANCE COMPANY
                9
                10
      ~ N ~p
                11
      8~ ^NW    12
z~g~n
~
I--
        Zj      1 3I
O Wo
            n   14
      f U
~ ~~~           15
  ~ ~~          16
        N

                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
                       I                                -16-
                                            STIPULATED PROTECTNE ORDER
        Case ~                  ~R Document 24 Filed 08/26/19 ~e 17 of 21Page ~ID #:205




             1'                           ATTORNEY ATTESTATION.
            2         Pursuant to Central District Local Rule 5-4.3.4(a)(2), I, Reema Abboud,attest
             3 that all other signatories listed, and on whose behalfthe filling is submitted, concur
            4 in the filing's content and have authorized the filing.
             5        Executed on August 26,2019,in Orange,California.
            6
            7 ~ Dated: August 26,2019            WFBM,LLP

            8
            9
                                                  BY~        /s/Reema Abboud
            10                                          REEMA ABBOUD
            11                                          Attorneys for Defendant
  g N Y1
    N N                                                 STATE FARM MUTUAL AUTOMOBILE
            ~~
                                                        INSURANCE COMPANY
~ Z~a       13
o~  o~ ~~
  ~ o~s
       N    14
            1S
~ ~~~
  ~ ~~      16
  ~ ~~
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
                                                          -17-
                                             STIPULATED PROTECTNE ORDER
       Case        9084-PSG=~R Document 24 Filed 08/26/19     e 18 of 21 ~Page~ID #:206




             1
                   FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.
             2
             3 DATED: ~ ~ 2019            VlX-~.~
             4                          U. S. DISTRICT COURT MAG 'IRATE JUDGE
             5
             6
             7
             8
             9'
            10
            11
  g ~~
            12
 ~ ~~
 ? sZ "'~
o ~~LL      13
            14
      0n
~4 ~~~
   0`~
  ~ U n~    15
            16
  ~ ~~
            17
            18
            19
            20
            21.
            22
            23
            24
            25
            26
            27
            28
                                                    -18-
                                     STIPULATED PROTECTNE ORDER
Case 2:18-cv-09084-PSG   R Document 24 Filed 08/26/19 I~~e 19 of 21Page 1D #:207




                            EXHIBIT "A"
Case 2:18-cv-09084-PSG-~ R Document 24 Filed 08/26/19 ~ ~e 20 of 21Page 'ID #:208




                                       E~~iIBIT A
              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  I,                                      [name], of
                                                  [address], declare under penalty of
  perjury that I have read in its entirety and understand the Stipulated Protective.
  Order that was issued by the United States District Court for the Central District of
  California in the case ofKhachahyan v. State Farm,Case No. 2:18-cv-9084 PSG
 (AGR).I agree to comply with and to be bound by all the terms ofthis Stipulated
  Protective Order and I understand and aclaiowledge that failure to so comply could
  expose me to sanctions and punishment in the nature ofcontempt.I solemnly
  promise that I will not disclose in any manner any information or item that is
  subject to this Stipulated Protective Order to any person or entity except is strict
  compliance with the provisions oft11is Order. I fuxther agree to submit to the
 jurisdiction ofthe United States District Court for the Central District of California
  for txie purpose ofenforcing the terms ofthis Stipulated Protective Order, even if
  such enforcement proceedings occur after termination ofthis action..I hereby
  appoint _                                 [name] of
                                                    [address and telephone number]
  as my California agent for service ofprocess in connection with this action or any
  proceedings related to enforcement ofthis Stipulated Protective Order.


 Date:
 City and State:
 Printed name:
 Signature:




 4962974.1
 48933.4951
